Court of Appeals
of the State of Georgia

                                 ATLANTA,_________________________
                                          May 18, 2020

The Court of Appeals hereby passes the following order:

A20A0207. IN THE INTEREST OF G. T. T. (a child)
A20A0208. IN THE INTEREST OF H. T. T. (a child)

      On March 30, 2018, this Court granted the mother’s discretionary appeal from
the juvenile court’s order terminating her parental rights. Thereafter, the mother filed
a timely appeal. After a thorough review of the record, we conclude that the
discretionary application was improvidently granted. Accordingly, we DISMISS the
appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/18/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.